67 U.S. 544 (____)
2 Black 544
WRIGHT ET ALS.
v.
SILL.
Supreme Court of United States.

Mr. Justice SWAYNE.
This is a suit in equity, brought here by appeal from the Circuit Court of the United States for the Northern District of Ohio.
The questions presented are, whether the 60th section of the Act of the Legislature of Ohio, entitled "An Act to incorporate the State Bank of Ohio and other Banking Companies," passed February 24th, 1845, constitutes a contract upon the subject of taxation, which is binding upon the State; and, if so, whether that contract is impaired by the subsequent Act of the Legislature, passed April 5th, 1859, entitled "An Act for the assessment and taxation of all the property in this State, and for levying taxes thereon according to its true value in money."
These questions came before this Court the first time in the Piqua Branch of the State Bank of Ohio vs. Knoop, (16 How., *545 369), and were resolved in the affirmative. They have since been repeatedly before the Court, and have, uniformly, been decided in the same way. Dodge vs. Woolsey, (18 How., 331); Mechanics' and Traders' Bank vs. Debolt, (18 How., 380); Jefferson Branch Bank vs. Skelley, (1 Black, 436); Franklin Branch Bank vs. The State of Ohio; (1 Black, 474).
Whatever differences of opinion may have existed in this Court originally in regard to these questions, or might now exist if they were open for reconsideration, it is sufficient to say that they are concluded by these adjudications. The argument upon both sides was exhausted in the earlier cases. It could subserve no useful purpose again to examine the subject.
The decree of the Court below is affirmed, with costs.